Citation Nr: 1123928	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-49 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a right shoulder sprain.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a right wrist disorder.

5.  Entitlement to service connection for a left wrist disorder.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a respiratory disorder (claimed as shortness of breath).

8.  Entitlement to an initial rating higher than 10 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from June 2003 to February 2008 and was awarded, among other medals and commendations, the Combat Action Badge for his engagement in combat while serving in Iraq during the Global War on Terrorism (GWOT).

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran has chronic (permanent) residuals of a right shoulder sprain that he sustained during his engagement in combat in Iraq.

2.  He has not received diagnoses, however, of any underlying disabilities to account for his subjective complaints of pain in his right knee, low back, and wrists, or concerning his shortness of breath and snoring.  So there necessarily are no current disabilities to attribute to his military service, even to events that occurred during his engagement in combat in Iraq.


3.  Since the initial grant of service connection for his psychiatric disorder, he has been a successful student while working full time as a personal fitness trainer and enjoying an active social life.  He has experienced only relatively mild or transient symptoms of depression and insomnia that decrease his work efficiency and ability to perform occupational tasks during periods of significant stress.


CONCLUSIONS OF LAW

1.  The Veteran has chronic disability due to a right shoulder sprain incurred during his active military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  But he does not have disabilities involving his right knee, low back, wrists, or as a result of shortness of breath or snoring, due to diseases or injuries incurred in or aggravated by his active military service or that may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  The criteria also are not met for an initial rating higher than 10 percent for his anxiety disorder.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.16(c), 4.125-4.132, Diagnostic Code 9413 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is generally required to ensure that VA's duties to notify and assist a claimant have been satisfied under the Veterans Claims Assistance Act (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Under the VCAA, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With respect to his service-connection claims, letters satisfying these notice requirements were sent to the Veteran in February and October 2008.  These letters, issued prior to the initial adjudication of his claims in January 2009, so in the preferred sequence, informed him of the type of information and evidence required to substantiate these claims as well as of his and VA's respective responsibilities in obtaining this supporting evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The February 2008 letter also explained how a downstream disability rating and effective date is assigned, if service connection is granted, and the type of evidence and information impacting those downstream determinations.  See Dingess, supra.  Thus, the duty to notify has been satisfied concerning these claims.

With respect to his increased-rating claim, notice letters were provided to him prior to the initial grant of service connection for his anxiety disorder.  And since his claim concerns the downstream issue of whether he is entitled to a higher initial rating for this disability, VA is not obligated to provide additional notice concerning this downstream issue.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Instead, the provisions of 38 U.S.C.A. § 7105(d) require VA to provide a statement of the case (SOC) if this disagreement is not resolved.  The RO issued an SOC in October 2010 addressing this downstream issue, which included citation to 

the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher initial rating.  As such no further notice is required.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  He was afforded a VA examination in July 2010 to determine whether he has a right knee disorder, low back disorder, right shoulder disorder, bilateral wrist disorder, respiratory disorder, and sleep apnea as a result of his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  He was also provided a VA psychiatric examination in July 2010 to assess the severity of his service-connected anxiety disorder.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition to these VA compensation examinations, all pertinent treatment records have been obtained.  Accordingly, the Board finds that no further assistance is needed to meet the requirements of the VCAA.

Also keep in mind the Board is granting, rather than denying, his claim for service connection for residuals of a right shoulder sprain.  And as the pleading party, he, not VA, has the burden of proof of showing there is a VCAA notice or assistance error concerning his remaining claims - those being denied, and, moreover, that the error is unduly prejudicial, meaning outcome determinative of these remaining claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  He and his attorney have not made any such pleading or allegation.

II.  Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).


Stated somewhat differently, service connection requires:  (1) competent and credible evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed 
in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

An in-service injury alone is not enough, as there must be chronic (permanent) disability resulting from the injury.  If there is no showing of a resulting chronic disability during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Certain diseases such as arthritis are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

III.  Residuals of a Right Shoulder Sprain/Strain

The Veteran filed his application for service connection for various orthopedic disabilities, including a right shoulder condition, in March 2008, so rather immediately after his discharge from service in February 2008.  And for the following reasons and bases, the Board finds that the evidence supports this claim, so it is being granted.

The Veteran claims that he injured his right shoulder during combat in Iraq.  That injury apparently occurred while taking cover during an attack by an improvised explosive device (IED).  He is competent to report what occurred in service because his testimony regarding first-hand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Moreover, satisfactory lay or other evidence that an injury incurred in combat will be sufficient proof of service connection if, as here, the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  See also Collette v. Brown, 82 F.3d 389 (1996).

The Veteran's service treatment records (STRs) also objectively suggest the occurrence of such an injury since they include a November 2007 entry noting a shoulder sprain of the acromioclavicular ligament.

So to establish his entitlement to service connection, it only needs to be shown that that combat injury in service has resulted in chronic (permanent) residual disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


That November 2007 entry noting a shoulder sprain of the acromioclavicular ligament was just some 4 months before the Veteran's discharge from service in February 2008, only one additional month removed from the filing of his claim in March 2008, and his VA outpatient treatment records from very shortly thereafter,  in May 2008 and September 2010, show he was seen for complaints of right shoulder pain, although neither record lists any underlying diagnosis to account for this pain.  Nevertheless, he is competent to proclaim having experienced continuous shoulder pain since service, including since his combat injury.  Lay evidence or testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, varicose veins, tinnitus (ringing in the ears), pes planus (flat feet), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So supporting medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be determined by competent lay evidence under 38 U.S.C.A. § 1154(a) [or 38 U.S.C.A. § 1154(b) since this particular Veteran had combat service].  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

But this Veteran also has medical evidence supporting his claim, so need not rely just on his lay testimony, even if competent and credible and therefore probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  He had a VA compensation examination in July 2010, resulting in a diagnosis of right shoulder strain.  So this diagnosis accounts for the complaints of pain in this shoulder he has had since service (continuity of symptomatology), and since his combat injury in Iraq especially.  The mere fact that this VA compensation examiner did not also offer an opinion concerning the etiology or date of onset of this disability is not determinative of the outcome of this claim or, indeed, a preclusion to still granting service connection.  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (reiterating the Board cannot make categorical exclusions or rejections regarding the competency or credibility of lay evidence).

The Veteran has established the occurrence of a relevant injury in service, while in combat, and continuous symptoms (most notably, pain) during the years since leading to the current diagnosis referable to this shoulder.  Certainly then, when resolving all reasonable doubt in his favor, it is just as likely as not the current disability affecting this shoulder dates back to his service or is a residual of that injury in service so as to warrant the granting of service connection.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


IV.  Right Knee Disorder, Low Back Disorder, Right Wrist Disorder, and Left Wrist Disorder

In addition to a right shoulder sprain, the Veteran also claims that he injured his right knee, low back, and both wrists during combat.  But regardless of whether he sustained these additional injuries in service, as he is alleging, he has not established he has any consequent disabilities - which is the first, and indeed most fundamental, requirement for establishing his entitlement to service connection.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

As already mentioned, the Board accepts the Veteran's statements that he sustained various orthopedic injuries during his engagement in combat while stationed in Iraq.  However, even though these injuries are said to have occurred in combat and, therefore, require no further corroborative evidence of their occurrence under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) - if, as explained, consistent with the circumstances, conditions or hardships of that service, this does not obviate or absolve him of still having to show he has consequent disability.  See generally Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  And, unfortunately, it is in this other regard that these claims are lacking.

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  It since has been clarified that this requirement of current disability is satisfied when the claimant has disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that he may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran's STRs do not show a chronic disability involving his right knee, low back, or either wrist.  However, during his ETS [expiration of term of service] examination in May 2007, he checked "yes" in the questionnaire's box when asked about whether he had experienced "recurrent back pain," "knee trouble," and "painful shoulder, elbow or wrist."  He explained that, since joining the Army, he had had problems with his lower back, knees, and wrists.  A physical examination, however, did not reveal a chronic disability involving any of these joints.  A November 2007 entry notes that he was assessed as having lumbago, which pertains to the lower back.

But even more significant is the fact that his post-service medical records indicate he does not have a current disability involving his right knee, low back, or either wrist, including since filing these claims.  Of particular note, during a July 2010 VA compensation examination, the examiner found no disability involving the Veteran's right knee, low back, or wrists.  X-rays of these joints were entirely unremarkable, and the examiner also did not otherwise make or observe any relevant objective findings, despite neurological and range-of-motion testing.  He therefore indicated the following when summarizing the results of his evaluation of the Veteran:  (i) "Normal RT knee exam today," (ii) "Normal lumbosacral spine exam today," (iii) "Normal RT and LT wrist exam today."

This VA examiner's determination that the Veteran does not have any present disability involving his right knee, low back, and wrists provides compelling evidence against these claims since this VA examiner is competent to make this important determination.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (Where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency).  See also Cox v. Nicholson, 20 Vet. App. 563 (2007) (indicating the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements or opinions).

See, too, Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

Thus, the Veteran's subjective complaints of pain in these areas of his body have not been attributed to underlying diagnoses.  In Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), the Court held that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  While pain and resultant discomfort obviously may be signs of an underlying disability, such has not been shown in this case according to the results of the July 2010 VA compensation examination.  And none of the other evidence in the file is sufficient to meet this requirement, either.  Therefore, in the absence of a current disability involving his right knee, low back, and wrists, these claims necessarily are invalidated.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

For these reasons and bases, the preponderance of the evidence is against these claims, so the doctrine of reasonable doubt is not for application, and these claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

V.  Sleep Apnea and a Respiratory Disorder Involving Shortness of Breath

The Veteran's March 2008 claim as well includes mention of sleep problems, which he later attributed to sleep apnea, and shortness of breath.  But like the claims just decided, he has not established he has current disability to account for his subjective complaints, so these claims also must be denied.  See Brammer, 3 Vet. App. at 225. 


The Veteran's STRs make no reference to a chronic disability involving a sleep disorder or respiratory disorder.  His May 2007 ETS examination report notes his complaints of shortness of breath and difficulty sleeping due to loud snoring; however, no diagnosis was provided to account for these subjective complaints.

Evidence developed since service also fails to identify a current disability to account for the Veteran's complaints.  His VA treatment records dated from 2008 to 2010 indicate he suffers from insomnia - but not because of sleep apnea, instead, on account of his service-connected psychiatric disorder.  For instance, a May 2008 report lists a diagnosis of posttraumatic stress disorder (PTSD) with insomnia and headaches, and a June 2009 report also lists a diagnosis of "transiety [sic] insomnia."  But since insomnia is merely a symptom of his psychiatric disorder, which will be considered below in the adjudication of his increased-rating claim, there is no basis to grant service connection merely for this symptom, alone.  See 38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (A "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions).  See Sanchez-Benitez, 13 Vet. App. at 282 (A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted).  While difficulty sleeping can be a sign of an underlying sleep disorder, such as sleep apnea, such has not been shown in this particular instance.

The lack of a sleep disorder is reflected in the July 2010 VA examination report, which includes a medical opinion indicating the Veteran does not meet the criteria for sleep apnea.  This VA examiner therefore declined to diagnose a sleep disorder, such as sleep apnea.  This VA examiner similarly declined to diagnose a respiratory disorder of any sort to account for the Veteran subjective complaints of shortness of breath several times a week.  This refusal was partly based on a normal pulmonary function test (PFT); the VA examiner indicated "Normal PFT, no evidence of obstructive ventilator defect."


As there simply is no underlying disability to account for the Veteran's complaints of snoring and shortness of breath, both claims fail.  See Sanchez-Benitez, Degmetich, and Brammer, all supra.  And, again, while it is true he is competent to proclaim having experienced loud snoring and shortness of breath, he is not also competent to attribute or ascribe these symptoms to an underlying disability.  Indeed, both sleep apnea and the type of respiratory disorder claimed are based on the results of objective testing and data (namely, a sleep study and PFT), not merely on lay opinion.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Therefore, his unsubstantiated lay statements are insufficient to prove the most fundamental requirement of these claims, which is establishing he has current disability, not just symptoms, on account of sleep apnea or a respiratory disorder of some sort.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease and recognizing that certain types of conditions claimed are not readily amenable to mere lay diagnosis, much less to probative comment on etiology).

For these reasons and bases, the preponderance of the evidence is against these claims, so the doctrine of reasonable doubt is not for application, and these claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

VI.  Initial Rating Higher than 10 Percent for the Anxiety Disorder

The Veteran's application for VA compensation benefits also included a claim for service connection for anxiety and PTSD.  And, primarily because of the events that had occurred during his service while in combat, the RO granted service connection for PTSD (also claimed as anxiety) in the January 2009 rating decision on appeal.  The RO initially assigned a zero percent, i.e., noncompensable rating retroactively effective from February 14, 2008, the day after the Veteran separated from service and returned to life as a civilian.  He appealed for a higher (compensable) initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (holding that, when a Veteran timely appeals his initial rating, VA must consider whether his rating should be "staged" to compensate him for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal).  

During the pendency of his appeal, the RO issued another decision in October 2010 granting a higher 10 percent rating for this disability with the same retroactive effective date of February 14, 2008.  The RO also recharacterized this disability as an anxiety disorder based on medical evidence indicating this as the appropriate diagnosis rather than PTSD.  See 38 C.F.R. § 4.125(b).  In any event, the decision to recharacterize this disability from PTSD to anxiety disorder is rather inconsequential because the disability, unless involving an eating disorder, is evaluated under the General Rating Formula for Mental Disorders, irrespective of whether it is considered an anxiety disorder under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413 or PTSD under Diagnostic Code 9411.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (finding that where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record).

Since receiving this higher 10 percent rating, the Veteran has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

According to the general rating formula for the evaluation of mental disorders, a 10 percent rating is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication.  See 38 C.F.R. § 4.130, DC 9413.


The next higher rating of 30 percent requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.


The evidence for consideration in this case includes VA outpatient treatment records dated from 2008 to 2010, a July 2010 VA psychiatric examination report, and the Veteran's lay statements.  But after carefully considering this evidence, the Board finds no basis to grant a rating higher than 10 percent for the psychiatric disability at any time since the awarding of service connection for this condition.

The Veteran initially sought VA treatment for his psychiatric disorder in March 2008.  A PHQ-3 [Patient Health Questionnaire] at that time revealed there was no indication of marked psychotic symptoms, severe depression, suicidal ideation, or potential for violence.  A PTSD screening related to combat was positive.  The diagnostic assessment was PTSD with insomnia and headaches (probably post-concussion headaches).  

In June 2009 the Veteran was evaluated for depression and PTSD.  During the interview he reported difficulty sleeping twice a week due to an inability to fall asleep and nightmares.  He reported difficulty concentrating but said he was doing quite well in three college classes he was taking while also working full time.  He did not have any decreased mood, decreased interest or anhedonia, decreased energy, psychomotor retardation, or feelings of helplessness, hopelessness, worthlessness, or guilt.  A mental status examination revealed good impulse control, good eye contact, good mood, normal speech, good judgment and insight, and no suicidal or homicidal ideation.  The examiner concluded the Veteran displayed mild insomnia and mild nightmares and was reluctant to take medications for either.  The examiner explained that the Veteran did not fit the criteria for depression, PTSD, or anxiety disorder, noting that he keeps busy, has school and career plans, and appears to be doing well.  The examiner diagnosed, instead, "transiety [sic] insomnia" and assigned a Global Assessment of Functioning (GAF)  score of 80.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).  

When seen by VA in April 2010, however, the Veteran presented with more severe symptoms and explained that he had been minimizing his problems due to perceived social stigma.  He now disclosed that his psychiatric symptoms had been becoming "deleterious" to school, work, and his social interactions with friends and family.  He reported having nightmares three times a week and waking up twice a week.  He also reported that he has, and has had, decreased mood, interest, and motivation; difficulty enjoying things; psychomotor agitation; increased isolation; feelings of detachment and estrangement from others; and feelings of helplessness but not hopelessness, worthlessness, or guilty.  

On mental status examination, he appeared dysphoric and nervous with mild psychomotor agitation in which he would bounce his legs and wring his hands.  His speech had a normal rate but with a depressed tone and decreased volume.  The examiner also commented that "[m]ood up and down . . .overwhelmed."  There was no evidence of any thought disorder, and insight and judgment were good.  The diagnoses were:  (1) major depressive disorder, single, moderate; and (2) rule out PTSD.  A GAF score of 65 was also assigned.  The examiner explained that the Veteran had had moderate depression since returning home from service.  He apparently, added this examiner, had minimized his symptoms during the last examination because he did not want to appear weak, but now indicates that his mood and symptoms have worsened in that he is now overwhelmed and emotionally distraught.  

The July 2010 VA examination report notes the Veteran's complaints of mild depression five to six days week, for which he had been prescribed Prozac.  He stated that he is a full-time student and has a grade point average (GPA) of 3.0, while also noting that he had been a "D and F" student in high school prior to service.  He also works 30 hours a week as a personal trainer.  He reported missing only one week of work in the past twelve months because he "didn't feel like going in." He said he has about 15 friends and enjoys exercising, rock climbing, hiking, water sports, and golf.  He stated that he has never been married and that he dates "on and off."  He denied suicidal ideation but reported being involved in two fights.  

A mental status examination revealed he was neatly groomed and dressed, displayed no psychomotor activity, related in a friendly and attentive manner, and had normal speech.  He affect was constricted and mood agitated - which he attributed to waking up late and rushing to the examination.  He also reported feeling "panicky" in response to stress.  His memory was normal, except for immediate memory, which was mildly impaired.  There was no evidence of thought disorder and no sign of obsessive or ritualistic behavior.  The examiner determined the Veteran did not meet the criteria for PTSD and that the appropriate diagnosis is anxiety disorder, not otherwise specified (NOS), which results in only minimal impairment in occupational or social functioning.   The examiner also assigned a GAF score of 72.

Applying the governing rating criteria to these facts, the Board finds no basis to assign a rating higher than 10 percent for the Veteran's psychiatric disability since the initial grant of service connection for this condition.  The evidence most favorable to his claim is the April 2010 examination report noting he had in the past "minimized his symptoms" when evaluated earlier in June 2009 due to perceived social stigma.  When discussing the true severity of his impairment, he reported various symptoms impeding his ability to functional socially and occupationally, and he was described by the examiner as dysphoric and nervous with mild psychomotor agitation.  Nevertheless, even assuming for the sake of argument that he had been minimizing his symptoms to some extent, so not giving a true depiction of them, the amount of social and occupational impairment shown even in an actual sense is not such that he deserves a rating higher than 10 percent.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

Both the preceding June 2009 and subsequent July 2010 reports indicate the Veteran was taking three colleges classes while working full time as a personal fitness trainer - a job intrinsically requiring significant social interaction.  He also acknowledged during the July 2010 evaluation that he was maintaining a 3.0 GPA, even though he had been a poor student in high school prior to his military service.  As well, he reported missing only one week of work during the prior twelve-month period, so year, and even then only because he reportedly "didn't feel like going in."  Even if that was because of his service-connected psychiatric disorder, rather than, for example, his general malaise or laziness, missing just one week of work during an entire year is insignificant in the complete scheme of things, especially considering that, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

Also significant is the fact that he reportedly has 15 friends and enjoys exercising, rock climbing, hiking, water sports, and golf.  In sum, because he is able to be a successful student while working full time and enjoying a variety of recreational and other activities with numerous friends and acquaintances tends to suggest his symptoms, on the whole, are no more than 10-percent disabling.  The use of the term "such as" in the general rating formula for mental disorders in § 4.130 is indication that the symptoms after that phrase are not intended to constitute an exhaustive list, rather, are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Moreover, the mental status examinations performed in June 2009 and July 2010, for the most part, revealed no significant findings.  His only symptoms were insomnia and nightmares when evaluated in June 2009, and a constructed affect, some agitation, and a slight loss of immediate memory when evaluated in July 2010.

A 10 percent rating also is consistent with the GAF scores of 80 and72 assigned at the conclusion of those June 2009 and July 2010 examinations, respectively.  According to the DSM-IV, GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  In other words, these GAF scores reflect a relatively high level of social and occupational functioning, which is consistent with the Veteran's lifestyle in which he works, goes to school, and remains active. 

Even the lesser GAF score of 65 assigned in April 2010 suggest only "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

The July 2010 mental status evaluation also occurred after his revelation of having previously minimized his symptoms during evaluations in years past, so presumably took this into account since he reportedly no longer was doing this and, instead, being altogether truthful and forthright regarding the extent and severity of his symptoms.  The findings of that more recent mental status evaluation therefore were unaffected by this prior practice because it since reportedly had ceased and desisted.

The Board also has considered the Veteran's statements in support of his claim, since he is certainly competent to comment about his psychiatric symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu v. Derwinkski, 2 Vet. App. 492, 494-95 (a lay person may provide eyewitness account of medical symptoms).  Indeed, these statements already have been considered in the discussion of the results of his mental status evaluations, since those examinations were mostly based on information obtained during personal interviews with him.  And even he has acknowledged no longer compromising this reported history by minimizing his symptoms, choosing instead to give an accurate and actual account of them.  So the VA examiner's reliance on this now truthful history, including especially the July 2010 VA examiner's reliance, is unaffected by that prior practice.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006) (indicating reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility).


There also is no suggestion the Veteran's psychiatric disorder is so exceptional or unusual as to render impractical the application of the regular rating schedule standards and, instead, warrant the assignment of a higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability are contemplated by the schedular rating criteria.  He admitted has not, for example, experienced marked interference with his employment - meaning above and beyond that contemplated by his schedular rating, or needed frequent hospitalization.  Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the claim for an initial rating higher than 10 percent for the Veteran's psychiatric disorder.  The doctrine of reasonable doubt, therefore, is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 49 (1990).  Hence, the appeal of this claim is denied.



ORDER

The claim for service connection for residuals of a right shoulder sprain is granted.

However, the claims for service connection for a right knee disorder, low back disorder, bilateral wrist disorder, sleep apnea and respiratory disorder involving shortness of breath are denied. 

As well, the claim for an initial rating higher than 10 percent for the anxiety disorder is denied. 




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


